ACCEPTED
                                                                                             01-15-00393-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        11/6/2015 9:06:49 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                                   01-15-00393-CR
                                         In the
                                  Court of Appeals                        FILED IN
                                        For the                    1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                First District of Texas            11/6/2015 9:06:49 AM
                                      At Houston                   CHRISTOPHER A. PRINE
                                                                Clerk
                                     No. 1389139
                            In the 228th District Court of
                                Harris County, Texas
                             
                    CHRISTOPHER ERNEST BRAUGHTON
                                       Appellant
                                         v.
                              THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 228th district court of Harris County, Texas, cause number 1389139,

          the State of Texas v. Christopher Ernest Braughton, appellant, was convicted of

          murder.
      2. He was assessed punishment of confinement for 25 years in the Institutional

      Division of the Texas Department of Criminal Justice.

      3. The State’s brief was due on November 5, 2015.

      4. An extension of time in which to file the State’s brief is requested until

      December 7, 2015.

      5. No previous extensions have been requested by the State.

      6. The facts relied upon to explain the need for this extension are:

        Since appellant filed his brief, I have filed briefs in cause numbers 14-14-
00991-CR, 01-15-00272-CR, and will be filing a brief in cause number 14-14-
00255-CR today. Additionally, I answer trial court questions from other
prosecutors on a daily basis. This motion is not sought for delay, but so that
justice may be done.

      WHEREFORE, the State prays that this Court will grant an extension of time

until December 7, 2015 in which to file the State’s brief in this case.

                                                       Respectfully submitted,
                                                       /s/ Abbie Miles
                                                       Abbie Miles
                                                       Assistant District Attorney
                                                       Harris County, Texas
                                                       1201 Franklin, Suite 600
                                                       Houston, Texas 77002
                                                       (713) 755-5826
                                                       TBC No. 24072240
                         CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on November 6, 2015:

      Niles Illich
      701 Commerce, Suite 400
      Dallas, TX 75202


                                              /s/ Abbie Miles
                                              Abbie Miles
                                              Assistant District Attorney
                                              Harris County, Texas


Date: November 6, 2015